WESTERFIELD, J.
In this suit, which is one of a number of similar- suits pending in this court, plaintiff sues the levee board for damages alleged to have been caused by the cutting of the Caer-narvon Levee on the 29th of April, 1927. *872Plaintiff claims that the encroachment of the waters from the Caernarvon cut caused his employer, the Orange Grove Refining Company, to close its plant with the result that plaintiff was out of employment for a period of time during which his wages would have amounted to the sum of $340, for which sum this suit is brought.
Learned counsel for plaintiff have frankly admitted that this court in Acosta v. Board of Commissioners of Orleans Levee District, 12 La. App. 488, 126 So. 463, and the Supreme Court in Foret v. Board of Levee Commissioners of Orleans Levee District, 169 La. 427, 125 So. 437, and Oliver & Co. v. Board of Levee Commissioners of Orleans Levee District, 169 La. 438, 125 So. 441, and Fabre v. Board of Levee Commissioners of Orleans Levee District, 170 La. 210, 127 So. 603, have determined adversely to their contention the same questions of law upon which this case depends; but they announce their intention to seek a revision of those cases. Were the question, which it is sought to be reopened, one which had been determined by this court alone, we would feel free to reconsider our former opinion in the light of the able argument which counsel have made before us; but since there are three decisions of our Supreme Court to the same effect as our own, we do not feet at liberty to indulge any further discussion of the questions of law there determined. As an intermediate appellate court, our only proper attitude is one of respectful submission to and acquiescence in the views of our court of last resort especially when reiterated.
For the reasons assigned, the judgment ap- . pealed from is affirmed.
Affirmed.